PER CURIAM
Defendant pleaded guilty to two counts of kidnapping in the first degree, ORS 163.235, and two counts of public indecency. ORS 163.465. The court imposed two consecutive thirty-year prison terms as a dangerous offender on the two kidnapping charges and two consecutive one-year sentences on the public indecency charges. It also ordered that the two sets of consecutive sentences run concurrently. On appeal, defendant contends that the court’s findings are insufficient to support imposition of dangerous offender sanctions under ORS 161.725 or consecutive sentences under ORS 137.122.
Because defendant pleaded guilty and the court imposed a sentence, we review his contentions under ORS 138.050. State v. Donovan, 307 Or 461, 464, 770 P2d 581 (1989). Under that provision, we may review the sentence only as to whether it exceeds the maximum allowable by law or is unconstitutionally cruel and unusual. State v. Bateman, 95 Or App 456, 464, 771 P2d 314 (1989); State v. Loyer, 303 Or 612, 740 P2d 177 (1987). Defendant’s contentions do not challenge the length or constitutionality of the sentences and are therefore outside our scope of review.
Affirmed.